Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 10/17/2022, Applicant amended the Claims and specification and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. (maintained)
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 3/19/2021.
Claim(s) 1, 2, 4-9, 11-16, 18-23 are pending for examination. Claim(s) 1, 8, 15 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “parallel” of Claims 1, 8, 15.  
The recited “improve workflow” of Claims 1, 8, 15.  

The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, 18-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite: “the second document data being sourced from the first document to allow for parallel modification and improve workflow”.
The specification uses the term “modification” or “modify” in multiple places in the specification, however, it does not use the term “parallel”.  
The specification uses the term “workflow” in multiple places and uses the term “improve” in two places, paragraphs [0004] and [0033], however the specification does not use the phrase “improve workflow”
Applicant states that “Support for these amendments can be found at least at ¶ [0005]-[0007] of the specification.” Applicant also cites to ¶ [0033] of the specification. (See arguments dated 10/17/2022, page 13.)
However, ¶ [0034] of the specification discusses the scenario of two users editing two saved documents, it reads in part: 
[0034] One example circumstance in which this problem may occur is when several colleagues use the same document and they decide to modify the document to improve or change the visualizations of data in the document, or for any other reason. To avoid interruption of the other colleagues use of the document, a first colleague may use “save as” functionality to save the existing (first) document as a new (second) document having a different (second) name. The first colleague may then modify the second document without risk of ruining the first document. … 

The specification does not disclose two documents being edited, or modified, in “parallel”. The specification does disclose two colleagues editing two documents with two different names, but not in “parallel”. The specification also does not disclose the editing happening at the same time. 
Therefore, the specification only supports editing two documents based on the same document, but not in “parallel” or at the same time. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11-16, 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 15, the phrase "to improve workflow" renders the claim indefinite because it is unclear whether the limitation(s) preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “improve” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rychlewski; Gregory Victor David et al. US Pub. No. 2020/0097535 (Rychlewski) in view of Basak; Indranil et al. US Pub. No. 2013/0145349 (Basak) in view of Albornoz; Jordi et al. US Pub. No. 2006/0143558 (Albornoz) in view of Cai; Anping et al. US Pub. No. 2017/0083629 (Cai).

Claim 1: 
	Rychlewski teaches: 
A computer system, comprising:
one or more processors [¶ 0012, 26, 28] (processor); and
one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets of instructions executable by the one or more processors to [¶ 0012, 39] (media):
store a first document data object using a first name, the first document data object including a first bookmark identifier associated with a first set of bookmark data objects, each bookmark data object of the first set including a set of properties and corresponding property values [¶ 0002-11] (visualization bookmark for data, can include image, a chart, a graph, or a picture) [¶ 0031-32, 45] (identifier) [¶ 0037, 83] (properties and values) [¶ 0047, 75] (new report with the same name means that there was a “first document data object using a first name”);
obtain a request from a first client computer to store a second document data object, having second document data, using a requested name, the requested name being the same as the first name of the first document data object, the second document data being sourced from the first document …  [¶ 0047, 75] (user request to save new report with the same name in the same directory) [¶ 0003-06, 42, 74-75, 77-78] (updated version) [¶ 0023, 47] (revised report with modifications) [¶ 0063] (a copy of the existing report is created to create a revised report, and the revised report is stored with an updated name or identifier, this means it was “sourced from the first document”) [¶ 0072] (visualizations may be done in parallel);
determine, in response to the request, whether a stored document data object is stored using the requested name, the first document being stored using the requested name [¶ 0047, 75] (new report with the same name means that it was determined that the two reports had the same name);
determine, in response to the determination that the first document is stored using the requested name, whether to include the first bookmark identifier associated with the first set of bookmark data objects in the second document data object [¶ 0006] (dynamic determination that the identified set of test data is updated) … 

Rychlewski teaches: [¶ 0036, 40, 71] (report modification rules, bookmark rules for visualization display). 
	Rychlewski fails to teach, but Basak teaches: 
… , [the second document data being sourced from the first document] to allow for parallel modification and to improve workflow [¶ 0010, 105-108, 114, 116, 145-146, 151, Fig. 10] (creating and storing a merged version of the configuration file based on the current version of the configuration file, the updated version of the configuration file, if there is both a current version and an updated version, then they would have to have been done in “parallel”, also if the file is and updated version it was also “sourced from the first document”); …
… based on a set of rules identifying one or more properties of document data objects [¶ 0113-114, 132-134, Figs. 10, 11A, 11B] (file with the same name, rules) [¶ 0008, 35, 110, 114, 123, 132-133] (accessing rules, the rules indicate whether a current version of the configuration file should be at least one of: merged, delete, or not merged and overwritten) that may not change, [¶ 0045] (change detector) [¶ 0108] (change in metadata settings) [¶ 0118-119, 149] (changed to inline comment)… 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of document visualization in Rychlewski and the method of merging files in Basak, with a reasonable expectation of success. 
	The motivation for this combination would have been “preserving the custom settings” and reducing time consuming manual input [Basak: ¶ 0005].
	
Rychlewski, Basak fail to teach, but Albornoz teaches: 
… 
store a modified second document data object including the first bookmark identifier based on the first set of properties and corresponding property values of the first set of bookmark data objects and the second properties and corresponding second property values of the second document data object satisfying the set of rules [¶ 0044] (annotation policies, used to determine which annotations are migrated from one version to another, i.e., which annotations remain applicable to the current version of the document or data).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of document visualization in Rychlewski and the method of merging files in Basak and the method of annotation integration in Albornoz, with a reasonable expectation of success. 
	The motivation for this combination would have been “for managing annotations that allows for presentation both current and historical annotations” [Albornoz: ¶ 0010-11].

Albornoz also teaches:
… the second document data being sourced from the first document to allow for parallel modification and to improve workflow [¶ 0012-13, 39, 41, 43-44, 48-49, 51-53] (annotations created for one version of a data source may be viewed in context from both subsequent and prior versions of the same data source, this means they can be modified in “parallel”) [¶ 0029] (plurality of users may create annotations) [¶ 0050] (users I, II, and III).

Albornoz teaches: [¶ 0039, 49, 53] (compare annotation). 
	Rychlewski teaches: [¶ 0058, 83] (compare visualization bookmarks from two versions).
Rychlewski, Basak, Albornoz fail to teach, but Cai teaches: 
the determination of whether to include the first bookmark identifier is based on a comparison of the first set of properties and corresponding property values of the first set of bookmark data objects and second properties and corresponding second property values of the second document data object to identify one or more second properties changed compared to the first properties [¶ 0003, 14-15, 19-20, 24-25] (a URL is a property of the bookmark and the changing in the URL is a “determination” that it “changed”, the content is also a property);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of document visualization in Rychlewski and the method of merging files in Basak and the method of annotation integration in Albornoz and the method of maintaining bookmarks in Cai, with a reasonable expectation of success. 
	The motivation for this combination would have been for an “integrated solution to maintain continuous access to bookmarked web content that requires minimal user intervention” [Cai: ¶ 0009].

Claim 2: 
	Rychlewski teaches: [¶ 0024, 26-27] (share and communicate information across devices and systems) [¶ 0018, 30, 38, 46, 66] (annotate and edit), [¶ 0023] (change data). 
	Albornoz teaches: 
The computer system of claim 1, wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
provide the modified second document data object including the first bookmark identifier to a second client computer, the first set of bookmark data objects usable by the second client computer to change visualizations of the modified second document data object [¶ 0029] (shared with a plurality of users) [¶ 0009, 14, 38, 45-47] (change or edit).

Claim 4: 
	Rychlewski teaches: 
	The computer system of claim 1, wherein the set of properties and the corresponding property values indicate a particular set of data to be visualized in the first document and configurations for visualizing the particular sets of data [¶ 0018] (data set selected by user) [¶ 0002-11] (visualization bookmark for data, can include image, a chart, a graph, or a picture).

Claim 5: 
	Basak teaches: [¶ 0040, 70-71] (query). 
	Albornoz teaches: 
	The computer system of claim 1, wherein the modified second document data object includes parameters for one or more queries to obtain data for one or more visualizations of the data [¶ 0029, 44, 48, 50] (searchable annotations).


Claim 6: 
	Basak teaches: [¶ 0113-114, 132-134] (file with the same name, rules) [¶ 0008, 35, 110, 114, 123, 132-133] (accessing rules, the rules indicate whether a current version of the configuration file should be at least one of: not merged and overwritten).

	Albornoz teaches: 
	The computer system of claim 1, wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
obtain a second request from a second client computer to store a third document data object using a second requested name, the second requested name being the same as a fourth name of a fourth document data object stored using the fourth name, the fourth document data object including a fourth bookmark identifier [¶ 0002-11] (visualization bookmark for data, can include image, a chart, a graph, or a picture) [¶ 0031-32, 45] (identifier) [¶ 0037, 83] (properties and values) [¶ 0047, 75] (new report with the same name means that there was a “fourth name” and “fourth document”);
store the third document data object including a third bookmark identifier based on the a fourth set of properties and corresponding fourth property values of a fourth set of bookmark data objects associated with the fourth bookmark identifier and the third properties and corresponding third property values of the third document data object not satisfying a second set of rules [¶ 0047, 75] (user request to save new report with the same name in the same directory). 

Claim 7: 
	Albornoz teaches: [¶ 0029] (user generated annotations are “custom”). 
	Rychlewski teaches: 
	The computer system of claim 1, wherein the set of rules is further based on properties of custom components created for the first client computer.
[¶ 0002, 18, 21, 23, 38, 48, 52, 61] (visualizations are based on an existing set of data, and can be placed into the generated reporting document based on user direction, these are “custom components”)

Claim 21: 
	Albornoz teaches: [¶ 0029] (user generated annotations are “custom”). 
	Rychlewski teaches: 
	The computer system of claim 1, wherein the first set of properties are properties of components used by the first document data object and the second set of properties are properties of components used by the second document data object.

Claims 8, 9, 11-16, 18-20, 21, 22: 
Claim(s) 8, 15 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 15 is a “method” claim, Claim 1 is a “system” claim and Claim 8 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 9, 16 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 11, 18 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 12, 19 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 13, 20 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 14 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 22, 23 is/are substantially similar to Claim 21 and is/are rejected using the same art and the same rationale as Claim 21. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Beth; Dirk Karsten et al. US 20170308511 teaches: ¶ [0073] multiple users can edit and link to a document at the same time without risking overwriting each other's work. 
Prakash; Sai et al. US 20190155870 teaches: ¶ [0232-324] Users B and C are able to review and edit their respective snapshots of the master document object in parallel, but without the need for each user to maintain a constant network connection to keep their edits in sync.
Edson; Kuhoo G. et al. US 20170200122 teaches: track changes, micro objects, automatically overwritten; share: macro objects, files, Mini-objects, slides, pages, worksheets, etc.), and Micro-objects (e.g., information within the Mini-objects; [0329] The Smart Version maintains all versions. 
Haustein; Nils et al. US 9311193 teaches: same path and file name; determines if the new one of the at least one version of the file to be written exists in the one of the linked file repositories; store the new one. 
	Ishibashi; Yuki US 20100094810 teaches: flow-definition-data control unit defining an upload mode for avoiding a data overwrite when a file of an identical name exists; protecting the same-name file from being unintentionally overwritten.
Albornoz, Jordi et al. US 20050165852 teaches: annotations are carried forward across different versions of the data source by being linked to multiple versions of the data source, instead of just being copied from the older version to the newer version.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.

35 USC 103 Rejection: 
The applicant argues that “Nothing in Rychlewski teaches or suggests a method to combine documents, one of which is sourced from another, while conserving bookmarks because Rychlewski is primarily concerned with an automatic generation of a report from a template and a set of test data, without respect to the improvement of workflow through the allowance of parallel modification and later collaboration through a method of conserving bookmarks.” (response page 13). 
The examiner respectfully disagrees. 
Rychlewski teaches at least part of the amended claim, specifically that a second document can be sourced from the first document, [¶ 0047, 75] (user request to save new report with the same name in the same directory) [¶ 0003-06, 42, 74-75, 77-78] (updated version) [¶ 0023, 47] (revised report with modifications) [¶ 0063] (a copy of the existing report is created to create a revised report, and the revised report is stored with an updated name or identifier, this means it was “sourced from the first document”). Rychlewski also teaches parallel visualizations, [¶ 0072] (visualizations may be done in parallel). 

The applicant argues that Basak only teaches on overwrite of the current document (response pages 13-14). 
The examiner respectfully disagrees. 
Overwriting of a file is only one of at least four options when comparing the documents, the most relevant to the case at hand is the option to merge the old and updated files. Basak teaches: [¶ 0010, 105-108, 114, 116, 145-146, 151, Fig. 10] (creating and storing a merged version of the configuration file based on the current version of the configuration file, the updated version of the configuration file, if there is both a current version and an updated version, then they would have to have been done in “parallel”, also if the file is and updated version it was also “sourced from the first document”). 

The applicant argues that “Albornoz fails to teach or suggest that both versions of the document are available for modification in parallel” (response page 14). 
The examiner respectfully disagrees. 
Albornoz also teaches presentation both current and historical annotations, as well as a method for accessing documents related to the historical annotations [¶ 0010-13, 39, 41, 43-44, 47-49, 51-53] (annotations created for one version of a data source may be viewed in context from both subsequent and prior versions of the same data source, this means they can be viewed in “parallel”) [¶ 0029] (plurality of users may create annotations) [¶ 0050] (users I, II, and III).

It should also be noted that allowing users to collaborate on documents by allowing them to edit the document at the same time was well known in the art at the time of filing. 
Beth; Dirk Karsten et al. US 20170308511 teaches: ¶ [0073] multiple users can edit and link to a document at the same time without risking overwriting each other's work. 
Prakash; Sai et al. US 20190155870 teaches: ¶ [0232-324] Users B and C are able to review and edit their respective snapshots of the master document object in parallel, but without the need for each user to maintain a constant network connection to keep their edits in sync.

Combination – Principal of Operation: 
The applicant argues that it would be “improper to modify the teachings of the Rychlewski-Basak-Albornoz-Cai combination to provide for methods of document bookmark conservation through multiple parallel versions of a document would impermissibly change the principle of operation of Rychlewski” (response pages 14-15). 
The examiner respectfully disagrees. 
Rychlewski already teaches that a copy is generated and a revision report can be created. All that Basak, Albornoz, and Cai would do would be to change how the versions are accessed, which simply adds additional features to Rychlewski without changing the principal of operation. 
Rychlewski discloses that a copy of the existing report is created to create a revised report, and the revised report is stored with an updated name or identifier. In some instances, the name of the prior report may be used along with a version identifier, which may identify a revision number, a date or time of the creation of the revised report, or any other suitable identifier ¶ [0063]. 
Rychlewski also teaches versions: [¶ 0003-06, 42, 74-75, 77-78] (updated version) [¶ 0023, 47] (revised report with modifications) [¶ 0063] (a copy of the existing report is created to create a revised report, and the revised report is stored with an updated name or identifier, this means it was “sourced from the first document”) [¶ 0072] (visualizations may be done in parallel). 
Because of these teachings, Basak, Albornoz, and Cai would change how the versions are accessed, which simply adds additional features to Rychlewski without changing the principal of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov